Requestor:    Hon. Matthew T. Crosson Chief Administrator of the Courts Unified Court System 270 Broadway New York, N Y 10007
Written by:   Robert Abrams, Attorney General
Your counsel has requested an opinion of the Attorney General concerning the authority of uniformed court officers to issue appearance tickets.
Uniformed court officers of the Unified Court System have been designated as peace officers. Criminal Procedure Law § 2.10(21)(a). Your counsel has asked whether sections 2.20 and 150.20(3) of the Criminal Procedure Law provide sufficient authority for the issuance of appearance tickets by these peace officers or whether additional specific statutory authority is needed.
Section 2.20 of the Criminal Procedure Law lists the powers of peace officers. Peace officers have
  "[t]he power to issue appearance tickets pursuant to subdivision 3 of section 150.20 of this chapter, when acting pursuant to their special duties."
Id., § 2.20(1)(d).1 A peace officer acts pursuant to his special duties
  "when he performs the duties of his office, pursuant to the specialized nature of his particular employment, whereby he is required or authorized to enforce any general, special or local law or charter, rule, regulation, judgment or order."
Id., § 2.20(2).
The powers of peace officers have been keyed narrowly and clearly to those times when they are acting pursuant to the special duties of their offices. 1982 Op Atty Gen 36. With few exceptions, the exercise of peace officer powers is limited to those times when the officers are acting pursuant to their special duties. Ibid. Therefore, the scope of a particular peace officer's powers is defined by the duties of his office which, for example, might be set forth by statute or reasonable rule of the employer. Ibid.
In our view, a peace officer who, for example, by statute or employer rules is authorized to enforce violations of specific penal provisions in certain settings, may, in accordance with the procedure set forth in section 150.20, issue appearance tickets to persons who have violated those provisions. As to those peace officers acting pursuant to their special duties, section 2.20(1)(d) constitutes sufficient authority for the issuance of appearance tickets. No further statutory authority is needed. Indeed, section 2.20(1)(d), after authorizing peace officers to issue appearance tickets when acting pursuant to their special duties, provides that New York City special patrolmen may issue an appearance ticket only pursuant to rules and regulations of the police commissioner of the City of New York. This indicates that other peace officers, acting pursuant to their special duties, may issue appearance tickets under section 2.20(1)(d), with no need for additional authorization.
Section 2.20(1)(d) refers to section 150.20(3) of the Criminal Procedure Law for the procedure and source of general guidelines for issuance and service of appearance tickets. Under that provision, appearance tickets may only be issued with respect to designated grades of offenses and the person serving the appearance ticket must have reasonable cause to believe that a person has committed an offense or has committed a petty offense in his presence. In our view, section 2.20(1)(d) constitutes the "specific authority" of peace officers to issue appearance tickets referred to in section 150.20(3).
For example, a uniformed court officer with authority to enforce disorderly conduct provisions in the courtroom may, under section 2.20(1)(d), issue an appearance ticket to a person who he has reasonable cause to believe has engaged in disorderly conduct. The specific responsibilities of the peace officer, granted by statute or employer rule, to enforce various penal provisions during the course of his employment, permits the officer to issue appearance tickets. A peace officer acting in accordance with that grant of authority would be acting pursuant to his special duties and, therefore, is authorized to issue an appearance ticket. Penal Law § 2.20(1)(d).
We conclude that a uniformed court officer of the Unified Court System acting pursuant to his special duties may issue an appearance ticket to a person when he has reasonable cause to believe that the person has committed an offense or has committed a petty offense in his presence.
1 We note that particular peace officers have been granted specific authority to issue uniform appearance tickets, uniform navigation summonses and simplified traffic informations pursuant to provisions of the Parks, Recreation and Historic Preservation Law, Vehicle and Traffic Law, Navigation Law and Environmental Conservation Law. Id., § 2.20(1)(e), (f), (g).